Name: Regulation (EEC) No 2442/72 of the Council of 21 November 1972 postponing, for the new Member States, the application of Regulation (EEC) No 516/72 on the introduction of common rules for shuttle services by coach and bus between Member States and of Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 58 Official Journal of the European Communities 24.11.72 Official Journal of the European Communities No L 265/7 \ REGULATION (EEC) No 2442/72 OF THE COUNCIL of 21 November 1972 postponing, for the new Member States, the application of Regulation (EEC) No 516/72 on the introduction of common rules for shuttle services by coach and bus between Member States and of Regulation (EEC) No 517/72 on the introduction of common rules for regular and special regular services by coach and bus between Member States "Whereas it also appears justified to give effect to the request of the new Member States that the date by which the latter must adopt the laws , regulations and administrative provisions necessary for the implementation of Regulations (EEC) No 516/72 and (EEC) No 517/72 should be postponed until 1 April 1973 ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES, Having regard to the Treaty1 concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community , signed on the 22nd January 1972, and in particular Article 153 of the Act2 annexed thereto ; Having regard to the proposal from the Commission; Whereas Article 23 of Council Regulation (EEC) No 516/72,3 of 28 February 1972, on the intro ­ duction of common rules for shuttle services by coach and bus between Member States and Article 21 of Council Regulation (EEC) No 517/724 on the introduction of common rules for regular and special regular services by coach and bus between Member States fix 1 January 1973 as the date on which these Regulations shall apply; whereas , in addition , the Member States are required, under Articles 24 and 22 respectively of the abovementioned Regulations , to adopt, before 1 October 1972, after consultation with the Commission, the laws , regulations and administrative provisions necessary for the application of these Regula ­ tions; Whereas it appears justified to give effect to the request of the new Member States that the date on which Regulations (EEC) No 516/72 and (EEC) 517/72 shall apply to them should be postponed until 1 July 1973 ; The following Article 25 shall be added to Regulation (EEC) No 516/72: 'Article 25 As from the date of the accession of the new Member States to the European Commu ­ nities , the following provisions shall enter into force: (a ) the application of this Regulation in the new Member States shall be post ­ poned until 1 July 1973 ; (b) the date referred to in Article 24 shall be postponed, in so far as the new Member States are concerned, to 1 April 1973 .' Article 2 1 Special Edition 27.3.1972, p . 5 . 2 Special Edition 27.3.1972, p . 14 . s OJ No L 67, 20.3.1972, p. 13 . 4 OJ No L 67, 20.3.1972, p . 19 . The following Article 23 shall be added to Regulation (EEC) No 517/72: Official Journal of the European Communities 59 'Article 23 (b) the date referred to in Article 22 shall be postponed, in so far as the new Member States are concerned, to 1 April 1973 .'" As from the date of the accession of the new Member States to the European Communi ­ ties , the following provisions shall enter into force : ( a) the application of this Regulation in the new Member States shall be post ­ poned until 1 July 1973 ; Article 3 This Regulation shall enter into force on Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 November 1972. For the Council The President P. LARDINOIS